Title: From Thomas Jefferson to Henry Dearborn, 6 February 1807
From: Jefferson, Thomas
To: Dearborn, Henry


                        
                            Th:J. to Genl. Dearborne
                            
                            Feb. 6. 07.
                        
                        The H. of Representves. ask what particular ports are proposed to be furnished with gunboats, & how
                            many to each. I will give a list of the ports, but instead of saying how many to each, I will throw them into groupes as
                            below, & say how many boats to each groupe. will you be so good as to state how many you would think necessary for each
                            of the ports below mentd. to give them a reasonable measure of protection in time of war? also to strike out & insert
                            ports in the list as you think best.
                  
                        
                     
                        Misipi river
                        }
                        12
                        }
                        22
                     
                     
                        L. Pontchartrain
                        6
                     
                     
                        Mobille River
                        
                           4
                        
                     
                     
                        St Mary’s
                        }
                        2
                        }
                        32
                     
                     
                        Savanna
                        8
                     
                     
                        Beaufort
                        4
                     
                     
                        Charleston
                        12
                     
                     
                        Cape Fear
                        4
                     
                     
                        Ocracock
                        2
                     
                     
                        Chesapeak bay & waters—
                        40
                     
                     
                        Delaware bay—
                        12
                     
                     
                        New York
                        }
                        25
                        }
                        43
                     
                     
                        N. Haven
                        2
                     
                     
                        New London
                        6
                     
                     
                        Newport
                        
                           8
                        
                     
                     
                        Boston
                        }
                        12
                        }
                        38
                     
                     
                        Salem & Marblehead—
                        4
                     
                     
                        Newbury port
                        2
                     
                     
                        Portsmouth
                        6
                     
                     
                        Portland
                        4
                     
                     
                        Kennebeck
                        2
                     
                     
                        Penobscot &c. &c.
                        2
                     
                     
                        
                        
                     
                     
                        Passamaquoddy
                        4
                     
                     
                        
                        
                        
                        
                        187
                     
                     
                        in long Island Sound
                        }
                        
                        
                           10
                        
                     
                     
                        above Hell Gate
                     
                     
                        
                        197
                     
                  
                  
                            
                                [Dearborn’s reply]:
                            
                     Sir—
                            the numbers I have put down, being mere opinnion, are a subject which admits of so wide a range for
                                consideration, I cannot pretend to attach any considerable weight, to what is rather the result of the immediate impuls of the moment, than, of a mature judgment formed on a full discussion of the subject.
                        
                    
                                
                                    H. Dearborn
                                    
                                
               